Case 8:21-cv-00775-DOC-ADS Document 2 Filed 04/24/21 Page 1 of 8 Page ID #:14




1    GESSIN LTD
2    Jesse Gessin (SBN 263889)
     Jesse@Gessin.Ltd
3    Mailing – 806 E. Avenida Pico, Suite I-291,
4    San Clemente, CA 92673
     Physical – 910 South El Camino Real, Suite 201,
5    San Clemente, CA 92672
6    Tel.: (949) 328-6629
7    Attorney for Plaintiff Dannielle Fewster

8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11   DANNIELLE FEWSTER, an individual, Case No.: 8:21-cv-00775

12          Plaintiff,
                                         EX PARTE APPLICATION FOR A
13   -vs-                                TEMPORARY RESTRAINING
                                         ORDER TO ENJOIN DEFENDANTS
14   HOAG MEMORIAL HOSPITAL              FROM ENDING LIFE SUSTAINING
     PRESBYTERIAN, a California          MEDICAL CARE; MEMORANDUM
15   Corporation; and DOES 1 through 25,
     inclusive,                          OF POINTS AND AUTHORITIES IN
                                         SUPPORT THEREOF;
16
            Defendants.                  DECLARATIONS OF JESSE GESSIN
17                                       AND DANNIELLE FEWSTER;
                                         [PROPOSED] ORDER
18
     Steven Bloom, an individual,               [Filed concurrently with Plaintiff’s
19                                              Complaint]
           Party in Interest
20

21

22

23

24

25

26
27

28

                                                                      EX PARTE APPLICATION
Case 8:21-cv-00775-DOC-ADS Document 2 Filed 04/24/21 Page 2 of 8 Page ID #:15




1
     TO ALL PARTIES, PERSONS WITH INTEREST, AND TO THEIR COUNSEL OF
     RECORD:
2
           YOU ARE HEREBY NOTIFIED that as soon as this matter may be heard in a
3
     Courtroom of the United States District Court, Central District of California, located at
4
     Ronald Reagan Federal Building and United States Courthouse, 411 West 4th Street,
5
     Santa Ana, CA 92701-4516, Plaintiff Dannielle Fewster, will hereby move this Court
6
     ex parte for a temporary restraining order requiring Defendant Hoag Memorial Hospital
7
     Presbyterian, to the extent permissible within applicable medical standards of care,
8
     institute life sustaining medical treatment including, but not limited to, mandating
9
     introduction of nutritional support, insertion of a tracheostomy tube, gastric tube, and to
10
     provide other medical treatments and protocols designed to promote Susan Bloom’s
11
     maximum level of medical improvement and provision of sufficient time to evaluate
12
     Susan’s responsiveness to treatment, and enter any other such relief the Court deems
13
     just and appropriate under the circumstances.
14
           This application is made pursuant to Federal Rules of Civil Procedure Rule 65(b)
15
     and U.S. Dist. Court, Central District, Local Rule 7-19. The ex parte relief requested is
16
     appropriate because, absent an injunction requiring Defendant to institute medically
17
     viable life sustaining measures, the inevitable will occur –cessation of the beating of
18
     Susan Bloom’s heart.
19
           Further, Plaintiff has a likelihood of succeeding on the merits of her case because,
20
     inter alia, Defendant’s proposed action, i.e. failure to institute medically viable life
21
     sustaining measures, over the objection of Dannielle Fewster and other family members,
22
     is unconstitutional in so far as it interferes with Plaintiff’s exercise of her rights to
23
     freedom of religion under the first amendment and interference with her privacy rights
24
     under the Fourth and Fourteenth Amendments recognized rights to privacy in health
25
     care decisions and determination over ones medical treatment. Failure to institute a TRO
26
     and Injunction will make this matter moot as Susan Bloom will cease to have a heartbeat
27

28                                              -1-

                                                                        EX PARTE APPLICATION
Case 8:21-cv-00775-DOC-ADS Document 2 Filed 04/24/21 Page 3 of 8 Page ID #:16




1    and will have expired. Also, the public interest will be served, as granting this
2    Temporary Restraining Order will allow the public to have a clear understanding of the
3    rights of a daughter to elect medically viable life sustaining measures in the face of
4    opposition from her step-father who is proceeding under a newly executed durable
5    power of attorney.
6          Counsel for Plaintiff properly provided Defendant Hoag Memorial Hospital
7    Presbyterian with ex parte notice pursuant to Federal Rules of Civil Procedures Rule
8    65(b)(1).
9          This ex parte application is made pursuant to Federal Rules of Civil Procedure
10   Rule 65(b) and U.S. District Court, Central District of California Local Rule 7-19, and
11   is based upon this notice, the attached memorandum of points and authorities, the
12   attached Declaration of Jesse Gessin, the complete records, pleadings, documents and
13   papers on file, and upon such other matters which may properly come before this Court
14   at the hearing of this application.
15

16    Dated: April 24, 2021                          GESSIN LTD
17

18
                                                      By: /s/ Jesse Gessin
                                                          Jesse Gessin
19
                                                           Counsel for Plaintiff
20                                                         Dannielle Fewster
21

22

23

24

25

26
27

28                                            -2-

                                                                     EX PARTE APPLICATION
Case 8:21-cv-00775-DOC-ADS Document 2 Filed 04/24/21 Page 4 of 8 Page ID #:17




1                   MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           This case is about Susan Bloom’s end of life wishes. In the month before open
4    heart surgery Susan executed a standard health care directive. Declaration of
5    Dannielle Fewster (“Fewster Decl.”), Exhibit 1. The Directive includes a durable
6    power of attorney (DPOA) authorized her husband, Steven Bloom, as the primary
7    agent for health care decisions and her daughter, Dannielle, Steven’s step-daughter, as
8    the alternate agent. Fewster Decl., Ex. 1 at p. 2. The Directive also includes an end of
9    life provision. Id. at p. 4.
10          Susan suffered a stroke as a complication of the surgery. After approximately
11   ten days of assisted breathing and feeding, Steven elected under the DPOA, to refuse
12   medically viable life sustaining procedures, such as introduction of nutritional
13   support, insertion of a tracheostomy tube, gastric tube, and to provide other medical
14   treatments and protocols designed to promote Susan’s maximum level of medical
15   improvement.
16          Dannielle and other family members, including Susan’s ex-husband
17   (Dannielle’s father), and brother (Dannielle’s uncle), disagree with Steven’s election.
18   These family members believe Susan would elect medically viable life sustaining
19   procedures in the near-term to evaluate Susan’s response to the procedures. In short,
20   Susan would choose life under the circumstances presented.
21   II.    LEGAL DISCUSSION
22          A.     Federal Law Authorizes the Relief Requested
23          The purpose of a preliminary injunction is to preserve the status quo and the rights
24   of the parties until a final judgment on the merits can be rendered, see U.S. Philips Corp.
25   v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010), while the purpose of a
26   temporary restraining order is to preserve the status quo before a preliminary injunction
27   hearing may be held. See Wahoo Intern., Inc. v. Phix Doctor, Inc., 2014 U.S. Dist.
28                                              -1-

                                                                        EX PARTE APPLICATION
Case 8:21-cv-00775-DOC-ADS Document 2 Filed 04/24/21 Page 5 of 8 Page ID #:18




1    LEXIS 74927, 2014 WL 2106482, *2 (S.D. Cal. 2014). The standards for a temporary
2    restraining order and a preliminary injunction are the same. See Stuhlbarg Int'l Sales
3    Co. v. John D. Brush & Co., 240 F.3d 832, 839 n. 7 (9th Cir. 2001).
4          “A plaintiff seeking a preliminary injunction must establish that he is likely to
5    succeed on the merits, that he is likely to suffer irreparable harm in the absence of
6    preliminary relief, that the balance of equities tips in his favor, and that an injunction is
7    in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7t 20, 129
8    S.Ct. at 374; Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en banc) (same).
9    The moving party carries the burden of persuasion by a “clear showing.” Mazurek v.
10   Armstrong, 520 U.S. 968, 972 (1997).
11         Federal Rules of Civil Procedure Rule 65(b)(l) permits a temporary restraining
12   order to be granted ex parte if:
13              A. Specific facts in an affidavit or a verified complaint clearly show that
14                 immediate and irreparable injury, loss, or damage will result to the
15                 movant before the adverse party can be heard in opposition; and
16              B. The movant's attorney certifies in writing any efforts made to give notice
17                 and the reasons why it should not be required.
18         B.      Plaintiff Will Suffer a Great or Irreparable Injury Before This
19                 Matter Can Be Heard on Notice Motion
20         Absent an injunction, Susan Bloom will not be given medically viable life
21   sustaining treatment. There can be no greater irreparable harm than death.
22         C.      Plaintiff Will Succeed On the Merits of Her Case
23         The Ninth Circuit Court of Appeal provides that only a reasonable probability of
24   success is required to support a preliminary injunction. Gilder v. PGA Tour, Inc., 936
25   F2d 417, 422 (9th Cir. 1991). In fact, a “fair chance on the merits” is sufficient for
26   preliminary injunction purposes. See Johnson v. Cal State Fort of Accounting, 72 F. 3d
27   1427, 1429 (9th Cir. 1995). The trial court may give even inadmissible evidence some
28                                               -2-

                                                                          EX PARTE APPLICATION
Case 8:21-cv-00775-DOC-ADS Document 2 Filed 04/24/21 Page 6 of 8 Page ID #:19




1    weight, when doing so serves the purpose of preventing irreparable harm before trial.
2    See Flynt Distributing Co., Inc. v. Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984).
3           At the very least, the Plaintiff enjoys a “fair chance” of success on the merits, if
4    not a reasonable possibility of prevailing.
5           Further, “Though it is not apparent from the face of 28 U.S.C. § 2284(b)(3), some
6    courts have emphasized that a temporary restraining order will issue only when the party
7    seeking it is likely to succeed on the merits .... This court thinks that the better-reasoned
8    view, however, is that the likelihood of success on the merits should be a minor factor,
9    especially where the potential injury is great.” Palmigiano v. Travisono, 317 F. Supp.
10   776, 787 (D.R.I. 1970); ; see also Angelotti Chiropractic, Inc. v. Baker, 791 F.3d 1075,
11   1081 (9th Cir. 2015) (“Serious questions going to the merits and hardship balance that
12   tips sharply towards plaintiffs can also support issuance of a preliminary injunction, so
13   long as there is a likelihood of irreparable injury and the injunction is in the public
14   interest.”) (internal quotation marks and brackets omitted).
15          D.    The Threatened Injury Outweighs any Damage That the Injunction
16          Might Cause to Defendants.
17          A balancing of the relative hardships on the parties favors granting the requested
18   temporary restraining order. There is absolutely no damage that the Defendants can
19   claim that would override precluding life sustaining measures on Susan Bloom.
20          E.    The Public Interest is Served by Allowing Plaintiff’s Claims to be Fully
21          Heard
22          The issues raised in Plaintiff’s Complaint and in this restraining order are matters
23   of great public concern. A husband is invoking a DOPA to end his wife’s life in
24   contradiction to the wishes of her daughter and other family members. The husband’s
25   decision is not being made pursuant to the end of life provision in the wife’s Directive.
26   This novel fact pattern is a matter of life and death, and is a matter of public concern.
27   III.   CONCLUSION
28                                                 -3-

                                                                          EX PARTE APPLICATION
Case 8:21-cv-00775-DOC-ADS Document 2 Filed 04/24/21 Page 7 of 8 Page ID #:20




1          Based on the foregoing, Plaintiff respectfully requests that this Court issue a
2    temporary restraining order and an order to show cause why a preliminary injunction
3    should not be issued against Defendant as detailed herein.
4

5    Dated: April 24, 2021                            GESSIN LTD
6
                                                            /s/ Jesse Gessin
7
                                                      By:
                                                            Jesse Gessin
8
                                                            Counsel for Plaintiff
9                                                           Dannielle Fewster
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                            -4-

                                                                      EX PARTE APPLICATION
Case 8:21-cv-00775-DOC-ADS Document 2 Filed 04/24/21 Page 8 of 8 Page ID #:21


  1                                  PROOF OF SERVICE
  2 STATE OF CALIFORNIA, COUNTY OF ORANGE
  3          I am over the age of 18 and not a party to the within action. My
  4   business mailing address is 806 E. Avenida Pico, Suite I-291, San Clemente, CA
      92673. On April 24, 2021, I served the foregoing document described as
  5   EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
  6         TO ENJOIN DEFENDANTS FROM ENDING LIFE SUSTAINING
                                       MEDICAL CARE
  7   on the following-listed attorneys who are not on the list to receive e-mail notices
  8   for this case (who therefore require manual notice) by the following means of
      service:
  9
           SERVED BY U.S. MAIL: There are currently no individuals on the list to
 10 receive mail notices for this case.
 11
           SERVED BY CM/ECF. I hereby certify that, on April 24, 2021, I
 12 electronically filed the foregoing with the Clerk of Court using the CM/ECF
    system. The filing of the foregoing document will send copies to the following
 13 CM/ECF participants:
 14 There are no participants currently on the list to receive e-mail notices for this case.
 15         SERVED BY EMAIL: I caused the foregoing document(s) to be transmitted to
      email address(es) as last given by counsel(s) or party in pro per as set forth below.
 16   The transmission was made with no error reported.
 17           SERVED BY PERSONAL DELIVERY: By placing a true copy of the
      foregoing document(s) in a sealed envelope addressed as set forth on the below
 18   mailing list and causing such envelope(s) to be delivered to the office of the
 19   addresse(s):

 20 Lisa Bynum
    lisa.bynum@hoag.org
 21 Hoag Memorial Hospital Presbyterian
    One Hoag Drive
 22 Newport Beach, California 92663
 23
    Steven Bloom
 24 nskro@cox.net
    26131 Dundee Drive
 25 Lake Forest, CA 92630
 26        I declare under penalty of perjury under the laws of the United States that
 27 the foregoing is true and correct. Executed on April 24, 2021 at San Clemente,
    California.
 28
                                                   /s/ Jesse Gessin
                                                      Jesse Gessin
                                              1
                                       PROOF OF SERVICE
